UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 (Amendment No. 3 ) (Rule 13e-100) TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1e-3 THEREUNDER RULE 13E-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 Gateway Energy Corporation (Name of the Issuer) Gateway Energy Corporation Gateway Acquisition LLC Gateway Energy Holdings LLC Frederick M. Pevow, Jr. GreyCap Energy LLC Crosscap Management, Inc. Brady E. Crosswell Henry Crosswell, IV John A. Raasch Christopher Robert Sis John O. Niemann, Jr. Chauncey J. Gundelfinger, Jr. Steven Scheler John O’Shea, Jr. Brett C. Rule (Name of Person(s) Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Frederick M. Pevow President and Chief Executive Officer Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 (713) 336-0844 3539225v1 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) Copies to: Corey B. Brown Porter Hedges LLP 1000 Main Street, 35th Floor Houston, Texas 77002 (713) 226-6000 This statement is filed in connection with (check the appropriate box): a. [x] The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. [ ] The filing of a registration statement under the Securities Act of 1933. c. [ ] A tender offer. d. [ ] None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: [x] Check the following box if the filing is a final amendment reporting the results of the transaction: [ ] Calculation of Filing Fee Transaction valuation* Amount of filing fee $535,738.65 $73.07 *The underlying value of the transaction is $535,738.65, which is the amount payable to owners of Common Stock. The filing fee equals the product of .00013640 multiplied by the underlying value of the transaction. [x] Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $73.07 Form or Registration No.: Preliminary Information Statement on Schedule 14C Filing Party: Gateway Energy Corporation Date Filed: September 10, 2013 3539225v1 Neither the Securities and Exchange Commission nor any state securities commission has: (i) approved or disapproved this transaction, (ii) passed on the merits or fairness of this transaction, or (iii) passed upon the adequacy or accuracy of the disclosure in this document.
